IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 58 EM 2021
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 BRIAN TOOTLE,                                    :
                                                  :
                      Petitioner                  :

                                         ORDER


PER CURIAM

       AND NOW, this 4th day of January, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

       With respect to the Application to Withdraw as Counsel filed by Attorney Todd M.

Mosser, Petitioner’s former counsel, it is noted that Petitioner’s present counsel had filed

an entry of appearance in this Court, confirming that his appearance substitutes for that

of Attorney Mosser. Attorney Mosser thus need not have filed an Application to Withdraw

as Counsel. See Pa.R.A.P. 120 (stating that, with respect to matters in which “an attorney

enters an appearance as substitute counsel for a party, the original counsel of record for

that party may withdraw by praecipe, without filing an application for permission to

withdraw”).   Accordingly, the Prothonotary is DIRECTED to treat Attorney Mosser’s

Application to Withdraw as Counsel as a Praecipe to Withdraw as Counsel.

       Justice Brobson did not participate in the consideration or decision of this matter.